This was a proceeding instituted before the North Carolina Industrial Commission by the dependents of Thomas H. Carter, deceased, against Carolina Coach Company, for recovery of compensation for his death, alleged to have been caused by reason of accident arising out of and in the course of his employment as a bus driver by the defendant coach company. From an adverse award by the Industrial Commission, claimants appealed to the Superior Court, and from a judgment affirming the award claimants appealed to this Court.
It was been uniformly held by this Court that the findings of fact of the Industrial Commission, if supported by evidence, are conclusive upon appeal. The Full Commission found that the death of Thomas H. Carter was not proximately caused by an injury by accident arising out of nor in the course of his regular employment, and that the illness from which he died did not result naturally and unavoidably from an accident.
There was evidence to support this finding. Hence, the judgment must be
Affirmed.